Citation Nr: 1043442	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  05-06 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional right elbow disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to March 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issue on appeal was originally before the Board in November 
2007 when the claim was denied.  The Veteran appealed the Board's 
denial to the United States Court of Appeals for Veterans Claims 
(the Court).  In a March 2010 memorandum decision, the Court 
vacated the Board's November 2007 decision and remanded the 
matter back to the Board for further adjudication consistent with 
the memorandum decision.  

The  issue of entitlement to a total rating based on individual 
unemployability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.  


REMAND

The memorandum decision cited to in the introduction found fault 
in the Board's November 2007 decision by relying on the results 
of a February 2003 VA examination.  The Court noted that the RO 
specifically directed that the Veteran's claims file be available 
and reviewed by the examiner in connection with the requested 
examination.  While the examiner who conducted the February 2003 
VA examination cited to specific treatment rendered to the 
Veteran in connection with the claim, the Court found that it was 
not expressly stated in the examination report that the examiner 
had reviewed the evidence in the Veteran's claims file.  The 
Court found this failure made the Board's reliance upon the 
report erroneous.  

Accordingly, the Board finds the issue on appeal must be remanded 
back to the RO in order to have the examiner who conducted the 
February 2003 VA examination review the claims file and determine 
if his review of this evidence changes the opinion he rendered in 
February 2003.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for right elbow disability since 
January 2006.  After securing any necessary 
releases, obtain those records which have not 
already been associated with the claims file.  
Regardless of the Veteran's response, obtain 
all outstanding VA treatment records.  

2.  Return the claims file to the VA examiner 
who conducted the February 2003 VA joints 
examination for review of pertinent documents 
therein.  The examination report should 
reflect that such review occurred.  The 
examiner must indicate if his review of the 
evidence in the claims file changes the 
opinions promulgated at the time of the 
February 2003 VA joints examination.  The 
February 2003 examiner should specifically 
comment on the Veteran's complaints of pain, 
as contained in the claims file, and the 
examiner's February 2003 notation of "no 
elbow pain."

A complete rationale for any opinion 
expressed must be provided.  If the requested 
opinion cannot be provide without resort to 
speculation, the examiner should so state.  
If the examiner cannot provide the requested 
opinion without another physical examination 
of the Veteran, this should be scheduled. 

If the examiner who conducted the February 
2003 VA joints examination is not available, 
schedule the Veteran for another VA 
examination by an appropriately qualified 
health care professional to determine whether 
it is at least as likely as not (a 50 percent 
or greater probability) the Veteran 
experiences any additional right elbow 
disability as a result of treatment in 
October 2001 and the follow-up care rendered 
by VA where the proximate cause of the 
disability was carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of the 
Department in furnishing the treatment, or an 
event not reasonably foreseeable.  In 
addressing this question, the examiner should 
opine whether VA failed to exercise the 
degree of care that would be expected of 
reasonable health care providers in rendering 
the treatment, or, that the treatment was 
rendered without the Veteran's consent.  In 
determining events not reasonably 
foreseeable, the examiner should discuss 
whether or not any currently existing 
additional disability found on examination is 
considered by a reasonable healthcare 
provider to be an ordinary risk of the care 
rendered by VA in 2001.  If such risk was 
known, the examiner should discuss whether it 
is the type of risk that a reasonable health 
care provider would have disclosed to the 
Veteran.  A complete rationale should be 
provided for each opinion provided.  If any 
opinion cannot be provided without resort to 
speculation, the examiner should so state and 
provide a rationale for why speculation would 
be required.  The claims file must be made 
available to, and pertinent documents therein 
reviewed by, the examiner for the Veteran's 
pertinent medical and other history.  The 
examination report should be annotated to 
indicate such a review was conducted.  

3.  After completing any further development 
deemed necessary, readjudicate the claim.  If 
such action does not resolve the claim to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to the 
Veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, the claim should 
be returned to the Board for further 
appellate review, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

